Citation Nr: 1735378	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-37 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris).

2.  Entitlement to an earlier effective date for service connection for chronic lymphocytic leukemia prior to May 20, 2014.

3.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.

WITNESS AT HEARING ON APPEAL

Veteran






ORDER

Entitlement to a disability rating in excess of 10 percent for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris), is denied.

Entitlement to an effective date earlier than May 20, 2014, for the grant of service connection for chronic lymphocytic leukemia is denied. 

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is denied.  


FINDINGS OF FACT

1.  Throughout the appeal period, the tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) has been manifested by less than 5 percent of the entire body and exposed areas affected, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.		

2.  The Veteran separated from the active military service in January 1973.

3.  On May 20, 2014, the Veteran first raised a claim of entitlement to service connection for chronic lymphocytic leukemia.

4.  In an August 2014 rating decision, service connection for chronic lymphocytic leukemia was granted, effective May 20, 2014.

5.  The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person as a result of his service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).

2.  The criteria for an effective date prior to May 20, 2014, for the award of service connection for chronic lymphocytic leukemia have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have not been met. 38 U.S.C. A. § 5110 (West 2014); 38 C.F.R. § 3.400 (o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served honorably in the U.S. Marine Corps from January 1969 to January 1973.  His service personnel records reflect that he was awarded two Purple Hearts.

These issues come to the Board on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board will briefly clarify the procedural history of this appeal.

With regard to the Veteran's claim of an increased rating for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris), the claim comes before the Board on appeal from a February 2013 rating decision that denied a rating in excess of 10 percent.  The Veteran filed a timely NOD in February 2014 and the RO issued a SOC in June 2016.  The Veteran filed a VA Form 9 in June 2016.  However, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagreed with the CAVC's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  The issue of entitlement to an increased evaluation in excess of 10 percent for tin tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) was affected by the resolution of VA's appeal in Johnson.  As such, the Board stayed action on that matter in accordance with the CAVC's stay.  On July 14, 2017, the Federal Circuit reversed the decision by CAVC.  As such, the issue of entitlement to an increased evaluation in excess of 10 percent for tin tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) will be resumed.

The issues of entitlement to an earlier effective date for service connection for chronic lymphocytic leukemia prior to May 20, 2014, and entitlement to a higher level of special monthly compensation in excess of housebound come to the Board on appeal from an August 2014 rating decision.  The Veteran filed a NOD in October 2014 and a SOC was issued in July 2016.  The Veteran filed a VA 9 in September 2016.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

1.  Increased rating in excess of 10 percent for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.  

The Veteran is currently assigned a 10 percent disability rating for his skin disability under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).  Diagnostic Code 7813 contemplates disability due to dermatophytosis and directs that disabilities be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014) (emphasis added).  Diagnostic Code 7806, for dermatitis or eczema, provides for a rating of 10 percent where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran was afforded a VA examination concerning his skin condition in December 2012.  The examiner noted the diagnoses of eczema and tinea pedis and onychomycosis.  There were no benign or malignant skin neoplasms.  There were also no systemic manifestations due to any skin diseases.  The Veteran had been treated with antihistamines on a constant or near-constant basis for the preceding 12 months.  The Veteran had also been treated with topical corticosteroids and clotrimazole on a constant or near-constant basis for the preceding 12 months.  He had not used systemic corticosteroids, immunosuppressive retinoids, sympathomimetics, or oral medications.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There had been no debilitating and non-debilitating episodes of any of the skin conditions in the preceding 12 months.  

On physical examination, the Veteran's eczema did not affect any of the exposed area; the examiner did not describe how much of the total body area was affected.  The examiner noted that the infections of the skin affected 5 percent of the total body area but none of the exposed body area.  The examiner noted that the Veteran also had moccasin pattern tinea of the bilateral feet toe nails with onychomycosis.  The examiner indicated that the Veteran's conditions did not impact his ability to work.  

Another VA examination was provided in April 2016; the examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the diagnosis of eczema, tinea pedis, and onychomycosis.  The examiner noted that the Veteran was still occasionally using steroid cream, mainly in the summer.  He also noted that the Veteran used clotrimazole cream almost all the time.  The Veteran reported that warm conditions cause the flare ups of his eczema in the lower trunk area causing itching.  The Veteran reported that steroid cream helps at that time.  The Veteran reported that his tinea pedis foot and toe nail condition is self-treated with over-the-counter foot cream, which helped.  The Veteran tried to keep his feet and toenails clean to avoid any flare ups.  The examiner noted that the Veteran's conditions did not cause scarring, did not include benign or malignant skin neoplasms, or systemic manifestations due to any skin diseases.  The Veteran reported having been treated with topical corticosteroids for less than six weeks in the preceding 12 months.  The examiner also noted that the Veteran had used clotrimazole.  In addition, it was noted that the Veteran was using over-the-counter foot cream for tinea pedis and onychomycosis, which the Veteran had used for three weeks in the last year.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months.  The Veteran had not had any debilitating or non debilitating episodes in the preceding 12 months.  The examiner conducted an in-person physical examination, but there was no visible skin condition on examination.  As such, no approximate total area was noted.  There were also no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner noted that the Veteran's skin condition did not impact his ability to work.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that the record does not show that the Veteran was entitled to a rating in excess of 10 percent for his service-connected skin disability at any time during the rating period.  Specifically, there is no indication that the Veteran's service-connected disability covered 20 percent or greater of his entire body or 20 percent or greater of exposed areas; or that it required intermittent, near-constant, or constant systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The affected areas observed in December 2012 and April 2016 did not amount to 20 percent or greater of the Veteran's entire body or 20 percent or greater of the exposed areas.  The Veteran has treated the service-connected skin disability with topical, not systemic, corticosteroids throughout the rating period. 

The Board has also considered whether there are any other diagnostic code that would provide the Veteran with a higher rating.  The Board finds that there is not.  The evidence does not reflect that the Veteran has scars not of the head, face, or neck, that are deep and nonlinear, affected an area of at least 12 square inches (77 square cm) in size (Diagnostic Code 7801) or that the Veteran has unstable or painful scars (Diagnostic Code 7804).  There is no indication in the record that the Veteran has scars that exhibited such symptomatology at any time during the rating period. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) have not been met at any time during the rating period.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Earlier effective date for chronic lymphocytic leukemia (CLL)

The Veteran separated from service in January 1973 and he filed his claim for entitlement to service connection for chronic lymphocytic leukemia on May 20, 2014.  

In an August 2014 rating decision, entitlement to service connection for CLL was granted and assigned a 100 percent disability rating, effective from May 20, 2014.  

The Veteran contends that an earlier effective date for the grant of service connection for chronic lymphocytic leukemia is warranted.  Specifically, he asserts that the effective date should be the date of his diagnosis, in December 2013. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

Effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action cases arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816.  A "Nehmer class member" is defined to include a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816 (b)(2).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816 (c). CLL was added to the list of diseases associated with exposure to certain herbicide agents effective October 16, 2003.  See 68 Fed. Reg. 59,540 (Oct. 16, 2003). 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1). 

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816, which pertains to claims filed within one year from the date of separation from service.  38 C.F.R. § 3.816 (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816 (c)(2). Otherwise, the effective date of the award is determined in accordance with 38 C.F.R. §§ 3.114, 3.400. 38 C.F.R. § 3.816 (c)(4).

In this case, the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) and has a "covered herbicide disease" (i.e., CLL) within the meaning of 38 C.F.R. § 3.816 (b)(2).  However, a review of the record indicates that VA has never denied a claim of entitlement to service connection for CLL filed by the Veteran, including between September 25, 1985 and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(1).

Likewise, the Veteran did not submit a claim for CLL between May 3, 1989 and October 16, 2003 (the effective date for the regulation which added CLL as a disease presumptively due to in-service exposure to herbicides).  Indeed, the first communication from the Veteran to the RO regarding CLL came on May 20, 2014, at which time the Veteran submitted his original claim for service connection for CLL.  Again, the Veteran does not contend otherwise.

Neither the Veteran nor his representative has identified any document in the claims file which they contend is a pre-May 2014 service-connection claim for CLL.  The Board has been similarly unsuccessful. See Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(2). 

Finally, the Veteran did not submit a claim of service connection for CLL within one year of his separation from service in January 1973.  He does not contend otherwise.  Thus, 38 C.F.R. § 3.816 (c)(3) is also inapplicable. 

Based on the foregoing, the special rules afforded to Nehmer class claimants are not applicable to the Veteran's case. 

To the extent that the Veteran seeks an earlier effective date on grounds unrelated to his status as a "Nehmer class member," there is no basis in law or fact to grant an earlier effective date. 

Here, because the Veteran filed his claim more than one year after separation from active service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2016).  The Veteran filed a claim for service connection for chronic lymphocytic leukemia on May 20, 2014.  The effective date of his grant of service connection is the date that claim was received.  The record contains no statement or communication from the Veteran prior to May 20, 2014, that could reasonably constitute a pending claim for service connection for CLL. And the Veteran does not contend that he filed a claim earlier than May 20, 2014; as such, the Board can find no basis to assign an earlier effective date.  The Veteran contends that his effective date should be the date of his diagnosis.  However, as service connection was not in effect for CLL at the time he was diagnosed with CLL, the VA outpatient treatment record cannot serve as an informal claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (providing that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Also, the effective date of the disability rating can be no earlier than the date of the grant of service connection.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



3.  Entitlement to special monthly compensation based on the aid and assistance of another person

In this case, the Veteran is in receipt of special monthly compensation at the housebound rate under 38 U.S.C. A. § 1114 (s) due to his service-connected  posttraumatic stress disorder with depressive disorder rated 100 percent and additional service-connected disabilities of chronic lymphocytic leukemia, coronary artery disease (ischemic heart disease), diabetes mellitus with erectile dysfunction, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right upper extremity, tinea pedis, onychomycosis, and eczema (previous evaluated as tinea cruris), independently ratable at 60 percent or more.

In addition, the Veteran is in receipt of special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 C.F.R. 3.350(a) based on loss of use of a creative organ.  

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A.  § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350 (b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

The Veteran indicated in his October 2014 NOD that the calculation of special monthly compensation benefits appeared to be in error.  Then, in the September 2016 VA Form 9, the Veteran's representative indicated that the Veteran was seeking any and all special monthly compensation to which he is entitled by law.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran needs aid and attendance of another person.  The Veteran essentially contends that he is entitled to more special monthly compensation than he currently receives.  The record evidence does not support his assertions, however.  It shows instead that the Veteran does not require the aid and attendance of another person.  As evidenced by the VA examination report, the Veteran is capable of performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  There are definitive limitations caused by the Veteran's disabilities, for which he may need some assistance during the day.  However, overall, the record evidence demonstrates that the Veteran is not so helpless as to require the regular aid and attendance of another person, or that he is unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352 (a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person is not warranted.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350 (b)(3), 3.352(a).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Robert Walsh, Attorney

Department of Veterans Affairs


